Citation Nr: 0833288	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.  He had active duty service in the Republic of 
Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The RO issued a Statement of the Case (SOC) in January 2007, 
and the veteran had 60 days from the date of that notice to 
file a timely substantive appeal.  In January 2007 the 
veteran requested a 60-day extension to respond to the SOC 
while he awaited copies of his service treatment records and 
personnel records.  The RO provided him with the requested 
records in March 2007, but did not address his timely request 
for an extension on the time to file his substantive appeal.  
Thereafter, the veteran filed his substantive appeal in April 
2007.  The RO acknowledged that they did not act on the 
veteran's request for an extension, and treated the 
substantive appeal as timely filed.  The Board will, 
likewise, treat the veteran's substantive appeal as timely 
filed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007). 

The evidence includes a DD Form 214 that shows that the 
veteran served in the Republic of Vietnam; earned a Vietnam 
Campaign Medal, among others; and had undergone basic combat 
training, basic airborne training, and ordnance supply 
specialist training.

In a Statement in Support of Claim for Service Connection 
form received in March 2006, the veteran supplied the 
information that the RO had cited as necessary to help 
establish the claimed in-service stressors.  The form gave 
the specific date range of the in-service stressful 
incident(s) as between October 13, 1965 and October 31, 1965 
in the An Khe area of Vietnam during Operation Happy Valley.  
The veteran also gave his unit assignment as "27 Main BN," 
and he described the mission as a "search and destroy 
operation."  Again in a May 2008 Statement in Support of 
Claim form, the veteran identified his military unit in 
Vietnam, and reported incoming enemy fire during Operation 
Happy Valley from October 13-31, 1965. 

Though the RO sent in a Form 3101 request to verify the 
veteran's claimed stressor incident(s) for the dates, 
geographic area, and unit the veteran supplied, no response 
was received from the National Personnel Records Center 
(NPRC).  

In a February 2005 letter, a private physician describes the 
history the veteran gave him prior to the physician 
diagnosing the veteran as having chronic PTSD; the veteran 
gave a history of being "under incoming attacks often" when 
he was "attached to the 27th Maintenance Battalion" in 1965 
in Vietnam.   The Board remands this claim for verification 
of the claimed stressor for a history on the unit the veteran 
was attached to during his service in Vietnam, especially 
during the month of October 1965. 

The RO's January 2007 memorandum purporting to find that that 
there was a lack of information in this case to even send the 
case to JSRRC for further stressor development is in error.  
The reported in-service stressful events reported by the 
veteran, and for the brief time period reported in October 
1965, are precisely the type of stressful events that unit 
history development would be likely to verify.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the United States Court 
of Appeals for Veterans Claims (Court) pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).

If any of the veteran's claimed stressors are verified, then 
the veteran should be afforded a VA PTSD examination to 
determine whether the veteran suffers from PTSD or any other 
psychiatric disorder as a result of a verified stressor.

Accordingly, the issue of service connection for PTSD is 
REMANDED for the following actions:

1.  The AMC/RO should order research of 
unit histories for verification of 
reported in-service stressful events of 
incoming enemy fire and search and 
destroy missions between October 13, 
1965 and October 31, 1965 in the An Khe 
area of Vietnam during Operation Happy 
Valley.  Research should include Unit 
History and Lessons Learned of the Det 
A 27th Maintenance Battalion 1st Cavalry 
Division (Air Mobile) for the specified 
period.  If an in-service stressful 
event is verified through research 
conducted by the AMC/RO, then further 
development through JSRRC is not 
necessary. 

2.  If any research undertaken by the 
AMC/RO does not provide verification of 
reported in-service stressful events of 
search and destroy missions between 
October 13, 1965 and October 31, 1965 
in the An Khe area of Vietnam during 
Operation Happy Valley, the AMC/RO 
should request the U.S. Army and Joint 
Services Records Research  Center 
(JSRRC), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150, or other 
official source, to provide any 
available information that might 
corroborate the veteran's in-service 
stressors, including specifically unit 
histories for the month of October 
1965.  The official source should be 
requested to provide a copy of the Unit 
History and Lessons Learned of the Det 
A 27th Maintenance Battalion 1st Cavalry 
Division (Air Mobile) for the specified 
period.
 
3.  If the RO verifies the presence of 
an in-service stressor, a VA PTSD 
examination should be performed by a 
psychiatrist in order to determine the 
etiology, nature, and severity of any 
psychiatric illness, to include PTSD, 
including whether the veteran currently 
suffers from PTSD as the result of in-
service stressful event(s) during his 
military service.  The claims folder 
should be made available to the VA PTSD 
examiner for review in conjunction with 
the examination.  The examiner is to be 
instructed that he is to presume that 
the veteran's in-service stressor 
occurred.

Based on reported history and symptoms, 
examination findings, historical records, and 
medical principles, the psychiatrist should 
render a current diagnosis, and should give a 
medical opinion, with full rationale, as to 
whether the veteran currently has PTSD under 
DSM-IV due to verified service stressors.  If 
the diagnosis of PTSD is rendered, the 
examiner should specify: (1) the stressor 
found to be sufficient to produce PTSD; (2) 
whether the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and (3) 
whether there is a link between the diagnosed 
PTSD and one or more of the in-service 
verified stressors.  The report of examination 
should include the complete rationale for all 
opinions expressed.

4.  Following completion of the above, 
review the evidence and determine 
whether the veteran's claim may be 
granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case, and should be 
provided an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


